Citation Nr: 1210143	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-45 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision in which the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied a disability evaluation greater than 30 percent for the service-connected PTSD.  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a complete and thorough review of the claims folders, the Board finds that a remand of the Veteran's claim for a higher rating for his service-connected PTSD is required for further evidentiary development.  

At a June 2008 VA examination, the Veteran described his experiences while serving in Vietnam and recalled a particularly traumatizing event wherein the military vehicle he had been riding in was "ambushed 5 minutes after he got off the vehicle."  He explained that everyone aboard the vehicle was killed, and 'this messed [him] up because [he] was supposed to be a part of that.'  He claimed that the war in Iraq has triggered these memories, and, while he no longer has nightmares about his experiences in Vietnam, he does think about his in-service stressors three to four times a day.  According to the examiner, the Veteran does not put a great deal of energy into avoiding memories of Vietnam, as he claims to talk about his experiences with his family physician as well as with some of his acquaintances, and further claims to watch war-related movies and documentaries.  When discussing his personal history, the Veteran reported that he and his wife of twenty-eight years 'get along okay,' that he does not participate in a lot of activities with his friends due to lack of motivation, and that his favorite activities are going 

to church and watching television.  He added that he has worked as an automation technician for the past twenty-three years and that he has been on medical leave since January due to recent back surgery.  

According to the examiner, while the Veteran "was alert and oriented throughout the interview," he "appeared depressed and had a slow tempo."  The examiner also described the Veteran's memory as intact and his thought processes as connected, coherent, and relevant and noted that, while the Veteran did not exhibit any signs of delusional thoughts or hallucinations, he did display signs of depression, anxiety, as well as a modest degree of social alienation.  The examiner further noted that depression was part of the Veteran's profile "and is likely related, at least in part, to the medical problems he is having."  Based on this interview with, and evaluation of, the Veteran, the examiner diagnosed PTSD and assigned a Global Assessment of Functioning (GAF) score of 55.  The examiner explained that the Veteran's PTSD symptoms were at a mild to moderate level, that he is not incapacitated, and that he does not "display significant dysfunction in either the social or occupational arenas" as a result of his disorder.  

VA medical records dated from September 2008 to October 2009 reflect that the Veteran continued seeking treatment for his PTSD symptoms.  During a number of these treatment sessions, the Veteran reported experiencing recurrent thoughts, flashbacks and nightmares regarding his in-service experiences.  These records also reflect varying GAF scores which range between 45 to 50.  

In the November 2009 substantive appeal, the Veteran contended that his PTSD symptoms are more severe than the current disability rating reflects.  He explained that he feels depressed, always wishes to be by himself, has thoughts of hurting himself or committing suicide, constantly feels as though he is running from someone or something, feels the need to look over his shoulder, and is afraid to be out late at night or after dark.  In a June 2011 Informal Hearing Presentation (IHP), the Veteran, through his representative, reiterated this belief that his PTSD symptoms have in fact worsened throughout the course of his appeal.  

The record further reflects that the Veteran has not been afforded a VA psychiatric examination since the June 2008 evaluation, nearly four years ago.  The duty to assist the Veteran requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the more recent VA medical records reflecting ongoing treatment for PTSD and worsening GAF scores, as well as the Veteran's reported symptoms of suicidal thoughts, and given that the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Also, as this matter is being remanded for further development, the RO should attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Request records of psychiatric treatment that the Veteran may have received at the VA Community Based Outpatient Clinic (CBOC) in Akron, Ohio since October 2009.  Copies of such records which are available should be associated with the claims folder.  

2. Then, accord the Veteran a VA psychiatric examination to determine the current nature and extent of his service-connected PTSD.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  

The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD; assign a GAF score; and provide an explanation of the assigned score.  The examiner should also specifically comment on the impact of the Veteran's PTSD on his social and industrial activities, including his ability to obtain and to maintain employment.  A rationale for all opinions expressed must be provided. 

3. After completing the above, readjudicate the issue of entitlement to an disability rating greater than 30 percent for the service-connected PTSD.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 



(CONTINUED ON NEXT PAGE)
for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


